


Exhibit 10.7

 

AMENDMENT 2014-1

TO

THE PEP BOYS SAVINGS PLAN

 

Pursuant to the authority previously delegated to it by the Board of Directors
of The Pep Boys — Manny, Moe & Jack (the “Company”), the Benefits Plan Committee
of the Company (the “Committee”) hereby amends The Pep Boys Savings Plan (the
“Plan”) as follows:

 

1.                                      Effective June 26, 2013, the definition
of “Spouse (surviving spouse)” under Section 2.1 of the Plan, as amended by
Amendment 2013-2, is hereby amended in its entirety to read as follows:

 

“‘Spouse (surviving spouse)’ means, effective June 26, 2013, the individual to
whom a Participant is married, including a marriage of same-sex spouses that was
validly entered into in a domestic or foreign jurisdiction whose laws authorize
the marriage of two individuals of the same sex even if the married couple
resides in a domestic or foreign jurisdiction that does not recognize the
validity of same-sex marriages.  To the extent provided under a qualified
domestic relations order, the ‘Spouse’ means a former Spouse of the
Participant.”

 

2.                                      Section 8.5 of the Plan is hereby
amended to add the following new subsection (e) to the end thereof to read as
follows:

 

“(e)                            Exhaustion of Claims and Appeals Procedures.  A
claim or action (i) to recover benefits allegedly due under the Plan or by
reason of any law; (ii) to enforce rights under the Plan; (iii) to clarify
rights to future benefits under the Plan; or (iv) that relates to the Plan and
seeks a remedy, ruling or judgment of any kind against the Plan or a Plan
fiduciary or party in interest (collectively, a “Judicial Claim”), may not be
commenced in any court or forum until after the Claimant has exhausted the
Plan’s claims and appeals procedures (an “Administrative Claim”).  A Claimant
must raise all arguments and produce all evidence the Claimant believes supports
the claim or action in the Administrative Claim and shall be deemed to have
waived every argument and the right to produce any evidence not submitted to the
Committee as part of the Administrative Claim.  Any Judicial Claim must be
commenced in the appropriate court or forum no later than 24 months from the
earliest of (A) the date the first benefit payment was made or allegedly due;
(B) the date the Committee or its delegate first denied the Claimant’s request;
or (C) the first date the Claimant knew or should have known the principal facts
on which such claim or action is based; provided, however, that, if the Claimant
commences an Administrative Claim before the expiration of such 24-month period,
the period for commencing a Judicial Claim shall expire on the later of the end
of the 24-month period and the date that is 3 months after the final denial of
the Claimant’s Administrative Claim, such that the Claimant has exhausted the
Plan’s claims and appeals

 

--------------------------------------------------------------------------------


 

procedures.  Any claim or action that is commenced, filed or raised, whether a
Judicial Claim or an Administrative Claim, after expiration of such 24-month
limitations period (or, if applicable, expiration of the 3-month limitations
period following exhaustion of the Plan’s claims and appeals procedures) shall
be time-barred.  Filing or commencing a Judicial Claim before the Claimant
exhausts the Administrative Claim requirements shall not toll the 24-month
limitations period (or, if applicable, the 3 month limitations period).”

 

IN WITNESS WHEREOF, and as evidence of the adoption of this Amendment 2014-1 to
the Plan set forth herein, the Committee has caused this instrument to be
executed this 15th day of November, 2014.

 

 

/s/attest

/s/Benefits Plan Committee for

 

The Pep Boys Savings Plan

 

2

--------------------------------------------------------------------------------
